BeohsoN, J.
(specially concurring). I concur in the reversal. Plaintiff’s cause of action sounds in conversion. It alleges that defendant took possession of the buildings. The evidence is sufficient to support findings to that effect. Plaintiff’s right thereto is based upon an agreement whereby the same remained at all times personal property. It was competent for defendant, under the general denial, to establish lawful possession of the buildings; that, in fact, he had purchased them from plaintiff and paid a consideration therefor. The parol evidence offered tended to show that all of the transactions between the parties, so far as they concerned the buildings in controversy, were not reduced to writing and embodied within the terms of the written contract and the deed. The contract and deed concerned realty. The buildings were personalty. They were situated upon land other than that conveyed in the contract and deed. Under the circumstances, a collateral agreement, concerning such buildings, and as a part of the whole transaction, might have been made and, for plausible reasons, not included within the written evidence which concerned realty. Accordingly, the testimony offered served to show that the written contract was not intended to cover the whole transaction; *213that there existed a transaction of partial integration. Nor such purposes, parol testimony was admissible to prove ownership of the buildings and payment of a consideration. Nor such purposes, it did not serve thereby to vary the terms of the contract or the deed; nor to enlarge or restrict the subject-matter, the covenants, or the stipulations thereof. See Putnam v. Prouty, 24 N. D. 517, 526, 527, 140 N. W. 93; See 4 Wigmore, Ev. § 2430.
CheistiaNSON, J., concurs.